I extend cordial greetings from the Government and the people of Grenada, on whose behalf I am always honoured to address this noble institution and its members.
I join those before me in congratulating you, Mr. President, on your election as President of the General Assembly at its seventy-fourth session. I am confident in your stewardship and assure you of my delegation’s cooperation and support. I also echo my colleagues in thanking the outgoing President of the General Assembly at its seventy-third session, Her Excellency Ms. Maria Fernanda Espinosa Garces, for her able and energetic leadership.
I take this opportunity to thank and commend Secretary-General Antonio Guterres for his leadership of the United Nations and for his interest in and understanding of the unique development challenges facing small island developing States (SIDS). I also applaud the Secretary-General’s unrelenting efforts to address the scourge of climate change and the global poverty eradication agenda. I commend his unrelenting efforts in securing education for all, promoting total inclusion and leaving no one behind.
Allow me to congratulate fellow Caribbean Community (CARICOM) member State Saint Vincent and the Grenadines on being elected to a non-permanent seat on the Security Council. It is the smallest nation ever to do so.
Our Assembly is occurring in a global context with continued and increasing anxiety about economic, social and political inequality and marginalization. Grenada unwaveringly recommits to the United Nations and its principles, as outlined in the Charter. Our commitment in national and international life to the norms of peace, equality, justice, human rights and multilateralism is clear. We are proud this week to have signed or acceded to three new treaties: the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the Regional Agreement on Access to Information, Public Participation and Justice in Environmental Matters in Latin America and the Caribbean, and the Treaty on the Prohibition of Nuclear Weapons.
Lest we forget, the raison d’etre of this body is essentially to solve the world’s problems through multilateral efforts. The issues that we now face, such as eradicating poverty, providing quality education and taking climate action, are problems that cannot be solved by individual Member States. Our efforts must be collective, focused and strategic if we are to achieve meaningful progress for the benefit of our peoples.
Small island developing States have had to navigate our development agenda in that much broader context, while at the same time facing challenges that are as natural as they are man-made. The phenomenon of climate change and the attendant exacerbating consequences of increased frequency and more intense natural disasters are real, existential threats, which we must confront daily.
In that regard, we again extend our most profound solidarity to the Government and the people of the Bahamas. Hurricane Dorian was indeed an unprecedented event and amounted to the total destruction of significant aspects of the Bahamian landscape. Hurricane Dorian has again brought into sharp focus the inadequacy of the per capita income classification as a barometer for accessing development resources for small islands developing States. Indeed, Hurricane Dorian has reminded us that the entire gross domestic product (GDP) of SIDS can be wiped out in a few hours.
The experience of the Bahamas contains many new lessons and points to many new imperatives in adaptation for those small vulnerable States. The cost of adaptation to that experience requires massive public expenditure for the virtual reconstruction of the entire infrastructure if we are to withstand the successive onslaught of hurricanes. The need to ensure the safety of life and limb also challenges us to implement new, robust building codes that will provide bunker safety housing, particularly for the most vulnerable.
The States members of the Organisation of Eastern Caribbean States are calling on all small island developing States to join us in creating a SIDS foundation, the purpose of which will be to mobilize the funding and other resources required to finance adaptation in a manner that does not impose fiscal stress on our fragile economies. With limited access to and ever-increasing competition for climate and development financing, those climate change and poverty challenges are further intensified.
Our foremost goal must be to aggressively pursue policies and strategies that will help us to mitigate the effects of some of those challenges, especially those over which we have little control, while at the same time, moving expeditiously to implement long-term plans that will help to sustain our societies. We therefore must focus on national and regional sustainable development plans and programmes, long-term low-carbon development strategies, low greenhouse gas emissions strategies and comprehensive disaster risk reduction and risk management strategies.
We are firm in the view that effective multilateralism, based on an inclusive approach that takes into account the needs of all countries is the only way that we can address global challenges like climate change and poverty reduction. It is clear that there is a strong relationship between climate change and poverty, with the most vulnerable being those that are most negatively impacted, while also being the ones that have contributed the least to the problem. In that context, I wish to outline several of Grenada’s key initiatives, plans and programmes that are geared to addressing climate change and poverty eradication and will also further the objective of sustainable development.
In Grenada’s case, there are many accomplishments of which we can be proud, including the remarkable economic turnaround of the past five years. Our economy remains strong, growing by 5.2 per cent in 2018, with a further increase expected this year. In fact, average growth over the past five years has been 5 per cent. That was achieved through the collective effort of the Government and its social partners and a tightly managed homegrown structural adjustment programme, consistent with our growth and poverty eradication strategy. It has not been an easy few years, but through sound macroeconomic policies, fiscal responsibility legislation and other legal measures, we have seen tremendous progress. Public debt, for example, now stands at 59.5 per cent of our GDP, down from 108 per cent in 2013. The decision to enact into law a fiscal responsibility act, which would help us manage and control our spending in any given year, is crucial to our macroeconomic viability and sustainability.
It is worth highlighting that we have done all that while ensuring that social spending was expanded to take care of our most vulnerable citizens. Our achievements in Grenada are indeed commendable and we are justly proud, but we do recognize that we have much work to do, especially as it relates to elevating our citizens out of poverty. Always cognizant that the proven pathway to advancement is education, the Government is working daily to improve the quality of education delivered to our nation’s students. Job security, compensation and enhanced opportunities for training are all among the incentives used to retain quality teachers in the educational system.
We are also working to revolutionize and improve students’ educational outcomes through the widespread use of technology and innovation. Other key initiatives, such as the establishment of several skills training centres island-wide and programmes in entrepreneurship to help narrow the gap between education and employment, especially among our youth, will serve to further improve the education system, reduce unemployment and alleviate poverty.
We fully support the theme of this debate, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. We therefore call on the United Nations to commit to multilateral action aimed at quality and affordable education for all.
As we attempt to create sustainable societies, we are confronted by certain global financial policies and actions that pose significant threats to our region’s sustainable development. Correspondent banking and de-risking, blacklisting and middle-income status graduation are measures that negatively affect Caribbean economies. The unilateral and premature graduation of many small island developing States to middle-income status, without consideration of our region’s specific vulnerabilities, has resulted in significant budgetary shortfalls, adversely affecting our economic and social development. Our region has inherent structural economic challenges that already restrict the pace of our development. We ask that those impediments to growth be considered when our matters arise for consideration.
The Caribbean Development Bank has pioneered the use of vulnerability indices in setting the terms of its financing. Likewise, we urge international partners to work towards an acceptable country vulnerability index that holistically assesses our countries’ development and risks. Moreover, the withdrawal of correspondent banking services to CARICOM member States can be seen as an economic assault that would destabilize the financial sector of our already vulnerable economies. We wish to call on countries, development partners and corporations to collaborate to fill the need for policy coherence and to work towards developing a road map that addresses the problem. Our own Eastern Caribbean Central Bank is engaged in helping to address the problem, and we express our support for United Nations principles of corporate banking. Remittances contribute in real and significant terms to the GDP of small States. In fact, the World Bank has stated that any sudden stop to remittances to economies that rely on those flows could pose a significant threat to socioeconomic stability.
In addition to the threat of lost correspondent banking relationships, we also have to contend with the unilateral and often unfounded blacklisting of our institutions as money-launderers and our countries as tax havens. It pains us as policymakers to expend our limited resources to comply with international rules, only to face arbitrary punishments when we are quite evidently doing our best. There are no easy answers to these challenges, but I urge our partners to desist from draconian approaches to these matters when dealing with vulnerable developing nations.
In Grenada, we are currently pushing forward with our National Sustainable Development Plan 2035, which will resolutely set us on an unprecedented long-term development path. The ability to successfully and fully enact an enduring strategy for development has been a shortcoming of successive Governments throughout the years. We are now working assiduously to correct that, given the adverse effects that this glaring gap has had on Government’s ability to manage its macroeconomic affairs.
Through extensive consultations, Grenada is well on its way to realizing the implementation of the National Sustainable Development Plan, which envisions that the tri-island State of Grenada shall become a resilient and prosperous nation, with a conscious and caring citizenry, promoting human dignity and realizing its full potential through sustainable economic and social progress for all. The Plan, as envisioned and outlined, provides strategic direction and presents home-grown solutions that are geared to improving the way Grenadians live, work and interact with our natural environment, institutions and each other. The Plan, by the people and for the people, calls for constant and consistent stakeholder engagement and coordination. A dedicated entity, the Development and Planning Institute of Grenada, will coordinate the sustainable implementation of the Plan and serve as a strategic link between all relevant stakeholders to ensure that the preparation and implementation processes are conducted in a collaborative manner through a consultative process, with clearly identified roles and responsibilities. A more stable and stronger Grenada is well on its way as we attempt to build resilience at all levels.
However, despite the progress made to date at the national level, there are risks to be managed that are beyond our capacity and ability to adapt to. In that regard, international partnerships, as per the SIDS Accelerated Modalities of Action (SAMOA) Pathway, are the way to go. Our nationally determined contribution calls for financial injection of $160 million over the next five years. We are indeed heartened by the indications of support received so far from the Green Climate Fund, the Global Environment Facility, the Nationally Determined Contributions Partnership, bilateral partners and other agencies focusing on climate finance.
Our National Adaptation Plan calls for an additional $240 million over the next five years and, again, we are grateful for the support received so far and are heartened by the indications of further support. In fact, I must emphasize that the financial requirements of the Partnership and the National Adaptation Plan would amount to 40 per cent of our annual GDP, and that this does not include any provision for the impact of stronger hurricanes, extended drought and heat waves, flash flooding or losses and damage, including from slow-onset events. The needs in that respect are greater than we can afford with our national resources, and we need the international community to come together and provide the support needed. The only hope we have now is in the collective strength of multilateralism.
The Global Commission on Adaptation reminded us just this week of the scale of the resources required to address the adaptation needs of developing countries. The report indicates that investing $1.8 trillion globally in five areas of climate adaptation between 2020 and 2030 could yield $7.1 trillion in net benefits. Mobilizing those resources will require a concerted multilateral effort. I therefore issue a call here today to the rest of the international community to step up and respond to the needs identified. I also call for a simplification of the process to access available financing, which regrettably, as it currently stands, serves as a barrier to aid to those most in need.
In the spirit of multilateralism and inclusion, Grenada has always supported and continues to support resolution 70/5, which calls for an end to the economic, commercial and financial embargo imposed by the United States of America on Cuba. We believe that recent measures aimed at restricting remittances, as well as banking transactions, only serve to weaken the economic stability of our sister nation, thereby severely affecting the socioeconomic conditions of the Cuban people. We call for an end to the embargo against the Cuban people and the immediate repeal of the Helms-Burton Act. We ask for continued solidarity with and support for the Government and the people of Cuba.
Grenada remains concerned by recent political and social developments in Venezuela. What we seek is to encourage meaningful dialogue based on the premise that the Venezuelan people, brothers and sisters who disagree on form, can come together to safeguard the future of the people of Venezuela. In the meantime, Grenada believes in the art of diplomacy, the principle of respect for State sovereignty and the right of all people to self-determination. The onus is squarely on the Government and the opposition to ensure that Venezuelans do not lose hope. Grenada therefore supports all initiatives aimed at resolving the problem in Venezuela peacefully, including the CARICOM process agreed by member States of the region.
Grenada is committed to the maintenance of the Caribbean region as a zone of peace. In that regard, we are proud to be not only a party to the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean but also, now, a signatory to the Treaty on the Prohibition of Nuclear Weapons.
The United Nations membership must make paragraph 3 of Article 1 of the Charter a major priority in the next few years. Our founders called on the Organization
“[t]o achieve international co-operation in solving international problems of an economic, social, cultural, or humanitarian character, and in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language, or religion”.
We must do all in our power to provide added economic opportunities for the developing world. I therefore call on the Economic and Social Council to actively pursue undertakings designed to create an encouraging atmosphere providing Member States with the opportunity to raise the standard of living of their people. In the current global environment, we must be conscious that inclusion in the process of the global economy is vital. We are now engaged in direct diplomatic initiatives to strengthen the links as a matter of core strategic interests with our African brothers and sisters. In that regard, we welcome and look forward to recent steps taken by our Caribbean Community and Africa to deepen ties and explore ways in which to increase cooperation.
Finally, I must recall Article 1 of the Charter of the United Nations, which calls on the Organization to maintain international peace and security and, to that end, to take effective collective measures for the prevention and removal of threats to peace. We must be relentless in our pursuit of the purposes of the Organization. Our challenge is to work towards the elimination of terrorist activities and armed conflicts around the world. Grenada therefore calls on all actors to work tirelessly to that end and for the peaceful resolution of all disputes so as to secure and maintain international peace and security by avoiding conflict at all costs. Our quest must be for economic opportunities for all States, and our goal should be the peaceful coexistence of all peoples of the international community. Indeed, if we can achieve that, we will be well on our way to transforming our world.